Name: Twenty-third Commission Directive 78/613/EEC of 23 June 1978 amending the Annexes to Council Directive 70/524/EEC concerning the additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1978-07-22

 Avis juridique important|31978L0613Twenty-third Commission Directive 78/613/EEC of 23 June 1978 amending the Annexes to Council Directive 70/524/EEC concerning the additives in feedingstuffs Official Journal L 198 , 22/07/1978 P. 0010 - 0010 Greek special edition: Chapter 03 Volume 22 P. 0038 ****( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 159 , 17 . 6 . 1978 , P . 43 . TWENTY-THIRD COMMISSION DIRECTIVE OF 23 JUNE 1978 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING THE ADDITIVES IN FEEDINGSTUFFS ( 78/613/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ), AS LAST AMENDED BY TWENTY-SECOND COMMISSION DIRECTIVE 78/522/EEC ( 2 ), AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS THE ABOVEMENTIONED DIRECTIVE STIPULATES THAT THE CONTENT OF THE ANNEXES IS TO BE CONSTANTLY ADAPTED TO KEEP PACE WITH SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS IT APPEARS THAT THE USE OF SULPHAQUINOXALINE ALLOWED UNDER ANNEX II STILL REQUIRES FURTHER TESTING ; WHEREAS THE PERIOD DURING WHICH THE MEMBER STATES MAY AUTHORIZE ITS USE SHOULD THEREFORE BE EXTENDED SUBJECT TO CERTAIN CONDITIONS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 IN ANNEX II TO DIRECTIVE 70/524/EEC , UNDER PART B ' COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES ' , ITEM NO 8 ' SULPHAQUINOXALINE ' IS HEREBY AMENDED TO READ AS FOLLOWS : // // // // CHEMICAL // // // MINIMUM CONTENT // MAXIMUM CONTENT // // NO // ADDITIVES // NAME , DESCRIPTION // ANIMAL SPECIES // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFF // OTHER PROVISIONS // PERIOD OF AUTHORIZATION // // 8 // SULPHAQUINOXALINE // 2-P- AMINOBENZENE SULPHONAMIDO QUINOXALINE // RABBITS // - // 125 // 250 // USE PROHIBITED AT LEAST SEVEN DAYS BEFORE SLAUGHTER // 31 DECEMBER 1978 // ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 23 JUNE 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT